IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


LAMONT FULTON,                            : No. 180 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COMMONWEALTH OF PENNSYLVANIA,             :
COMMON PLEAS COURT OF PHILA.,             :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.